Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/822,893 filed on 3/18/2020.  Claims 1-14, 16-19, 23, 31 and 32 are pending.  Claims 3-6, 9-12, 18, 19 and 23 are withdrawn. This Final Office Action is in response to applicant’s reply dated 5/12/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 102
Claims 1-3, 8, 14, 16, 17, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4114241 to Bisping.
With regards to claim 1, Bisping teaches a plurality of cable holders, each of the plurality of cable holders having a cable-receiving aperture (12) operationally configured to removably secure a cable therein; and a first cable holder connector (15, 25, 29, 34, 35); and a plurality of second cable holder connectors (16, 18, 26, 27), each of the second cable holder connectors being complimentary in shape to the first cable holder connector of each of the plurality of cable holders; wherein each of the plurality of second cable holder connectors being formed in at least one selected from the group of: (a) one of the plurality of cable holders and (b) a mounting strip; wherein the first cable holder connector of each of the plurality of cable holders is adapted to removably interconnect with any of the plurality of second cable holder connectors.
With regards to claim 2, Bisping teaches wherein each of the plurality of second cable holder connectors is formed in one of the plurality of cable holders.
With regards to claim 3, Bisping teaches wherein the first cable holder connector of each of the plurality of cable holders is complimentary in shape to each of the plurality of second cable holder connectors.
With regards to claim 8, Bisping teaches wherein the first cable holder connector of each of the plurality of cable holders comprises a first pattern having at least one selected from the group of a male protrusion and a female recess and each of the plurality of second cable holder connectors comprises a second pattern having at least one selected from the group of a male protrusion and a female recess, the first pattern and the second pattern being complimentary in shape. (See Figure 1).
With regards to claim 14, Bisping teaches a plurality of cable holders, each of the plurality of cable holders having a cable-holding aperture (12) a first cable holder connector located on a side wall of a first cable holder of the plurality of cable holders, and a second cable holder connector located on a side wall of a second cable holder of the plurality of cable holders; and, wherein the first cable holder connector is shaped and located to removably interconnect with the second cable holder connector to removably interconnect the plurality of cable holders in abutting relationships to form a horizontal linear array wherein the plurality of cable holders are adapted to be removably interconnected to form a horizontal linear array.
With regards to claim 16, Bisping teaches wherein the first cable holder connector is complimentary in shape to the second cable holder connector.
With regards to claim 17, Bisping teaches wherein the first cable holder connector comprises a first pattern having at least one selected from the group of a male protrusion and a female recess and the second cable holder connector comprises a second pattern having at least one selected from the group of a male protrusion and a female recess, the first pattern and the second pattern being complimentary in shape.
With regards to claim 31, Bisping teaches wherein the first cable holder connector and the plurality of second cable holder connectors are located on side walls of the plurality of cable holders and arranged to interconnect the plurality of cable holders in abutting relationships.
With regards to claim 32, Bisping teaches wherein the first cable holder connector and the plurality of second cable holder connectors are arranged to interconnect the plurality of cable holders and prevent rotational movement between the plurality of cable holders when interconnected.
	 

Claim Rejections - 35 USC § 103
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4114241 to Bisping and in view of United States Patent Publication No. 2011/0095089 to Kolton.
With regards to claim 13, Bisping teaches the basic inventive concept with the exception that that it does not teach wherein each of the plurality of cable holders comprises an RFID tag.
Kolton et al. teaches an electronic tag with housing attached to cables and it would be obvious to one of ordinary skill in the art to have used an RFID tag in order to track the device as desired.

Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        6/9/22